











Exhibit 10.1






AGREEMENT


THIS AGREEMENT is entered into this 9th day of May, 2018 by and between Ergon
Terminaling, Inc. (“Ergon”) and Blueknight Energy Partners, L. P. (“BKEP”).


WITNESSETH:


WHEREAS, BKEP has requested Ergon to invest in a joint venture with a
to-be-formed subsidiary of Alta Mesa Resources, Inc. (“Alta Mesa”) to develop,
construct, own, and operate a crude oil pipeline and related equipment and
tankage originating in Kingfisher County, Oklahoma and terminating at BKEP’s
Cushing Oklahoma terminal;


WHEREAS, as part of the arrangement with respect to the joint venture, BKEP has
represented to Ergon that a BKEP subsidiary would be the construction manager
and operator of the pipeline;


WHEREAS, BKEP has agreed it will purchase this investment from Ergon in the
future; and


WHEREAS, BKEP and Ergon wish to memorialize the terms of their agreement
regarding this investment.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties covenant and agree as follows:


1.
Ergon’s Obligations.

(a)
Ergon has formed a Delaware limited liability company, Ergon - Oklahoma
Pipeline, LLC (“DEVCO”), which will acquire a fifty percent (50%) membership
interest in a to-be-formed limited liability company (“Cimarron Express
Pipeline, LLC” or “JV Company”) which will design, construct, own, operate, and
maintain an approximately sixty-five (65) mile, sixteen-inch (16”) pipeline from
Alta Mesa’s truck unloading terminal in Kingfisher County, Oklahoma to BKEP’s
western terminal in Cushing, Oklahoma (the “STACK Pipeline Project”). Ergon will
fund by contributions to the Cimarron Express Pipeline, LLC up to fifty percent
(50%) of the cost to design and construct the STACK Pipeline Project, which is
currently estimated to be Ninety-Six Million Three Hundred Thousand Dollars
($96,300,000) (exclusive of working capital) for the entire project.

(b)
Upon receipt the Purchase Price (as hereinafter defined), Ergon shall be
obligated to convey one hundred percent (100%) of the authorized and outstanding
member interests in DEVCO to BKEP or its designee. Until DEVCO is purchased by
BKEP, Ergon will



1

--------------------------------------------------------------------------------











be entitled to all rights and will be subject to all obligations as a member of
Cimarron Express Pipeline, LLC., including, but not limited to, profits, losses,
and distributions.
(c)
Ergon’s good faith performance of its obligations under the limited liability
company agreement of Cimarron Express Pipeline, LLC

2.
BKEP’s Obligations.

(a)
BKEP Pipeline, L.L.C.’s good faith performance of its obligations under the
Construction Management Agreement, and the Operating Agreement with Cimarron
Express Pipeline, LLC.

(b)
BKEP shall be obligated to purchase DEVCO if Ergon exercises the Put as herein
after defined.

(c)
For the period prior to the Closing of the purchase of DEVCO, BKEP shall remit
to Ergon monthly seventy-five percent (75%) of the revenue attributable to the
lease of BKEP tankage at Cushing to the JV Company. This remittance shall cease
upon the purchase of DEVCO by BKEP.

3.
Purchase Price.

(a)
The purchase price for DEVCO shall be computed by taking Ergon’s total
investment in the STACK Pipeline Project including, but not limited to, working
capital, cash, out-of-pocket expenses, engineering, project management,
construction, legal, and accounting costs, plus interest at the rate of nine
percent (9%) per annum compounded annually on each component from the last day
of the month in which the expenditure is made less any distributions from the
Cimarron Express Pipeline, LLC and payments to Ergon from BKEP as set forth in
Section 2(c) (adjusted for income taxes)(the “Purchase Price”). Reasonable
compensation for the time reasonably expended by Ergon personnel on the STACK
Pipeline Project shall be a component of the Purchase Price which will continue
to accrue until Closing and shall be computed in accordance with Exhibit A. The
budget for such time to be expended by Ergon personnel on the STACK Pipeline
Project shall be attached as part of Exhibit A.

(b)
The Purchase Price shall be paid in cash at closing.

4.
The Call.

BKEP shall have the right, at any time, to purchase one hundred percent (100%)
of the authorized and outstanding member interests in DEVCO from Ergon for the
Purchase Price by giving written notice to Ergon (the “Call”). If exercised, the
transaction will be memorialized by a membership interest purchase agreement as
set forth in Exhibit “B” (the “MIPA”) and shall close within sixty (60) days of
receipt of such written notice, or at such other time as Ergon and BKEP may
mutually agree. Closing shall take place by the electronic exchange of the
appropriate documentation, with any originals as may be required to be exchanged
by mail promptly following the electronic closing.




2

--------------------------------------------------------------------------------











5.
The Put.

(a)
Ergon shall have the right to require BKEP to purchase one hundred percent
(100%) of the authorized and outstanding member interests of DEVCO for the
Purchase Price (the “Put”) at any time beginning the earlier of (i) eighteen
(18) months from the formation of the JV Company or (ii) six (6) months after
Mechanical Completion (as defined in the Construction Management Agreement
between Cimarron Express Pipeline, LLC and BKEP Pipeline, L.L.C.) of the STACK
Pipeline Project. The time periods in (i) and (ii) may be extended by an event
of Force Majeure (as hereinafter defined) for a period of up to six (6) months
from the date of the event but under no circumstances may the applicable time
period extend past March 31, 2020. Once the Put is exercised, BKEP will have
sixty (60) days in which to close, or such other time period as Ergon and BKEP
may mutually agree. Failure to close within the stated time period shall trigger
an interest rate of twelve percent (12%) per annum (the “Default Rate”).

(b)
Notwithstanding the foregoing time period, Ergon may exercise the Put in its
sole discretion and require BKEP to purchase one hundred percent (100%) of the
authorized and outstanding member interests of DEVCO upon the occurrence of an
event of dissolution of the Cimarron Express Pipeline, LLC pursuant to Article
13 of the company’s limited liability company agreement. In the event of a
dissolution, Ergon’s remedy, in addition to interest at the Default Rate, shall
be the right to require BKEP to purchase DEVCO for the Purchase Price within
sixty (60) days of written notice of the Put. The Purchase Price shall be net of
proceeds received by Ergon, if any, attributable to the dissolution (adjusted
for income taxes).

6.
Force Majeure.

Force Majeure shall have the meaning set forth in the Construction Management
Agreement and shall only be effective to extend the time period for the Put as
set forth in Section 5(a) above to the extent that the Cimarron Express
Pipeline, LLC agrees that an event of Force Majeure has occurred and shall only
be for the period that the event of Force Majeure remains in effect under the
Construction Management Agreement.


7.
Notices.

All notices and communications required or permitted to be given hereunder shall
be sufficient in all respects (a) if given in writing and delivered personally,
(b) if sent by overnight courier, (c) if mailed by U.S. Express Mail or by
certified or registered United States Mail with all postage fully prepaid, or
(d) sent by electronic transmission (provided any such electronic transmission
is confirmed either orally or by written confirmation) and, in each case,
addressed to the appropriate Party hereto at the address for such Party shown
below or at such other address as such Party shall have theretofore designated
by written notice delivered to the Party giving such notice:


3

--------------------------------------------------------------------------------











BKEP:
Blueknight Energy Partners, L.P.
6060 American Plaza, Suite 600
Tulsa, OK 74135
Attention: Mark Hurley
Telephone: 713-632-8805
E-mail: mhurley@bkep.com


With a copy to:
Blueknight Energy Partners, L.P.
6060 American Plaza, Suite 600
Tulsa, OK 74135
Attention: Joel W. Kanvik
Telephone: 918-237-4030




Ergon:


Ergon Terminaling, Inc.
Attention:    Emmitte J. Haddox
2829 Lakeland Drive, Suite 2000
Flowood, MS 39232
Telephone:    601-933-3000
E-mail: Emmitte.Haddox@ergon.com
With a copy to:
Watson Heidelberg, PLLC
2829 Lakeland Drive, Suite 1502
Flowood, MS 39232
Attention:    J. Kevin Watson                
Telephone:    601-939-8900
E-Mail: kwatson@whjpllc.com
8.
Governing Law.

THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH
PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION.


4

--------------------------------------------------------------------------------











9.
Entirety of Agreement.

THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES REGARDING
THE INVESTMENT IN DEVCO AND SUPERSEDES ALL OTHER PRIOR AND CONTEMPORANEOUS
AGREEMENTS, WHETHER WRITTEN OR ORAL, BETWEEN THE PARTIES AND RELATED THERETO. NO
VARIATIONS, MODIFICATIONS, OR CHANGES SHALL BE BINDING UPON A PARTY UNLESS
EFFECTUATED BY AN INSTRUMENT IN WRITING EXECUTED BY A DULY AUTHORIZED OFFICER OR
A DULY AUTHORIZED AGENT FOR IT.
10.
Captions or Headings.

The headings appearing at the beginning of each Section are all inserted and
included solely for convenience and shall never be considered or given any
effect in construing this Agreement, or any provision or provisions hereof, or
in connection with determining the duties, obligations, or liabilities of the
Parties or in ascertaining intent, if any question of intent should arise.
11.
Assignment.

This Agreement and its attendant rights may not be assigned, transferred,
subcontracted, or otherwise conveyed by either Party without the express written
consent of the other Party; provided however, a Party may assign its rights and
obligations under this Agreement to an Affiliate with the prior consent of the
other Party, which consent shall not be unreasonably withheld, conditioned or
delayed. Any such assignment without consent shall be void.


12.
Duplicate Originals.

This Agreement is executed in duplicate originals, with one original to be
retained by Ergon and one original to be retained by BKEP.


13.
No Third-Party Beneficiary.

Nothing in this Agreement, express or implied, shall entitle any Person other
than the Parties or their respective successors and permitted assigns to any
claim, remedy or right of any kind; provided that only a Party and its
successors and permitted assigns will have the right to enforce the provisions
of this Agreement on its own behalf.


14.
Severability.

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not materially affected in any manner adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.


5

--------------------------------------------------------------------------------











15.
Waiver.

No waiver by either Party of the performance of any provision, condition or
requirement in this Agreement will be deemed to be a waiver of, or in any manner
release the other Party from performance of any other provision, condition or
requirement in this Agreement; and it will not be deemed to be a waiver of, or
in any manner release the other Party from, future performance of the same
provision, condition or requirement; and no delay or omission of a Party in
exercising any right under this Agreement will in any manner impair the exercise
of any such right or any like right accruing to it thereafter. No waiver will be
effective unless made in writing and signed by the Party to be charged with such
waiver.
16.
Exhibits, Schedules, and MIPA.

In the event of any conflict between the terms and conditions of this Agreement
and the terms and conditions of any Exhibit, Schedule, or the MIPA, the terms
and conditions of this Agreement govern and control.
17.
Joint Efforts.

This Agreement will be considered for all purposes as prepared through the joint
efforts of the Parties and will not be construed against one Party or the other
as a result of the preparation, submittal or other event of negotiation,
drafting or execution of the Agreement.
18.
Counterparts.

This Agreement may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all of such
counterparts shall constitute for all purposes one agreement. Any signature
hereto delivered by a Party by facsimile or other electronic transmission shall
be deemed an original signature hereto.






THIS SPACE INTENTIONALLY LEFT BLANK




6

--------------------------------------------------------------------------------












IN TESTIMONY WHEREOF, witness the hands and seals of the Parties as of the date
of this Agreement.


Blueknight Energy Partners, L.P.
 
 
By:
/s/ Mark A. Hurley
Name:
Mark A. Hurley
Title:
CEO
 
 
Ergon Terminaling, Inc.
 
 
By:
/s/ Joel Pastorek
Name:
Joel Pastorek
Title:
President





7

--------------------------------------------------------------------------------












EXHIBIT “A”


PURCHASE PRICE FORMULA


Capital Contributions to Cimarron Express Pipeline, LLC
 
 
 
 
 
 
Initial Contribution
 
 
 
 
 
 
Additional Contributions
 
 
 
 
 
 
(1) [Date]
 
 
 
 
 
 
(2) [Date]
 
 
 
 
 
 
(3) [Date]
 
 
 
 
 
 
(4) [Date]
 
 
 
 
 
Out-of-Pocket Expenses
 
 
 
 
 
 
Travel
 
 
 
 
 
 
 
Corporate Charter
 
 
 
 
 
 
 
Corporate Plane
 
 
 
 
 
 
 
All other travel expenses
 
 
 
 
 
 
Legal
 
 
 
 
 
 
Miscellaneous
 
 
 
 
 
Internal Costs1
 
 
 
 
 
 
Eng./Env./Proj.Mgmt
 
 
 
 
 
 
Ops/Upstream
 
 
 
 
 
 
Accounting/Finance
 
 
 
 
 
 
Sr. Mgmt.
 
 
 
 
 
 
Exec. Mgmt.
 























____________________________________
1 Per the rate sheet and time sheets, updated on a monthly basis.




--------------------------------------------------------------------------------











 
Interest2
 
 
 
 
 
 
Total as of [Date]
 
 
 
 
 
 
Less:
 
 
 
 
 
 
Distributions from the Joint Venture
 
 
 
 
 
 
and Rental Payments from 2. c.3
 
 
 
 
 
 
Balance due:
 

























































































____________________________________
2 Interest accrues at the rate of nine percent (9%) per annum from the first day
of the month following the month in which the advancement was made as to Capital
Contributions and Out-of-Pocket Expenses. Interest will not accrue on the
Internal Costs. Formula updated monthly
3 Adjusted for income taxes




--------------------------------------------------------------------------------












EXHIBIT “B”


MEMBERSHIP INTEREST PURCHASE AGREEMENT


THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into on ________________, by and between Ergon Terminaling, Inc.
(“Ergon”) and Blueknight Energy Partners, L. P. (“BKEP”).
W I T N E S S E T H:
WHEREAS, Ergon owns all of the issued and outstanding membership interests of
DEVCO; and
WHEREAS, Ergon desires to sell, and BKEP desires to purchase in exchange for
cash, all of the issued and outstanding membership interests of DEVCO owned by
Ergon (“Membership Interests”).
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the Parties hereto hereby agree as follows:
1.Membership Interest Purchase.
(a)On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date, BEKP shall purchase from Ergon and Ergon shall sell, assign
convey, and transfer to BKEP, all of the Membership Interests, free and clear of
any liens, restrictions on transfer (other than restrictions arising under the
law), options, rights, calls commitments, proxies or other contract rights.
(b)In consideration of the purchase of the Membership Interest by BKEP, BKEP
shall pay to Ergon the Purchase Price as calculated in the formula set forth on
Schedule 1.
2.
Purchase Price.

(a)The Purchase Price for the Membership Interests shall be computed by taking
Ergon’s total investment in the STACK Pipeline Project including, but not
limited to, working capital, cash, out-of-pocket expenses, engineering, project
management, legal and accounting costs, plus interest at the rate of nine
percent (9%) per annum compounded annually on each component from the last day
of the month in which the expenditure is made less any distributions from the
Cimarron Express Pipeline, LLC (adjusted for income taxes)( the “Purchase
Price”). Reasonable compensation for the time reasonably expended by Ergon
personnel on the STACK Pipeline Project shall be a component of the Purchase
Price and shall be computed in accordance with Schedule 1.
(b)Not later than five (5) Business Days prior to the Closing Date, Ergon shall
deliver to BKEP a written statement showing Ergon’s good faith calculation of
the Purchase Price.
(c)The Purchase Price shall not include any working capital in DEVCO.
Immediately prior to the Closing, Ergon may cause DEVCO to distribute to Ergon
all cash or cash equivalents held and owned by DEVCO.
3.
Closing.

(a)Closing Date. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place by the electronic exchange of the appropriate
documentation, with any originals as may be required to be exchanged by mail
promptly following the electronic closing, not later than the sixtieth (60th)
day following exercise of the Put or the Call as defined in that certain
Agreement between the parties dated May 9th, 2018 or at such other place or on
such other date as may be mutually agreeable to BKEP and Ergon. The date


1

--------------------------------------------------------------------------------











and time of the Closing are herein referred to as the “Closing Date”.
(b)Closing Deliveries. Subject to the conditions set forth in this Agreement,
each of the Parties shall deliver to the other the following on the Closing Date
(the “Closing Deliveries”):
(i)Ergon Deliveries. At Closing, Ergon shall deliver to BKEP:
(1)
all corporate books and records of the DEVCO;

(2)
a copy of the signed entry into the Members’ Registry Book of DEVCO, duly
recorded into such book, certifying the transfer of ownership of all of DEVCO’s
Membership Interests to Buyer;

(3)
a resolution duly adopted at a meeting or by unanimous written consent of Ergon
pursuant to which Ergon, approved the transfer to BKEP of the Membership
Interests held by Ergon;

(4)
the resignation letters of the managers of DEVCO duly signed and effective as of
the Closing Date;

(ii)BKEP Deliveries. At Closing, BKEP shall deliver to Ergon:
(1)
duly adopted corporate resolutions of DEVCO electing managers to succeed Ergon’s
resigning managers effective as of the Closing Date;

(2)
the Purchase Price by wire transfer of immediately available funds to an account
or accounts designated by Ergon.

4.
Conditions to BKEP’s Obligation to Close.

The obligation of BKEP to consummate the transactions contemplated by this
Agreement is subject to the fulfillment of the following conditions as of the
Closing Date:


(a)Ergon representations shall be true and correct in all material respects as
of the date of this Agreement and as of the Closing Date.
(b)Ergon shall have performed and complied in all material respects with all of
the covenants and agreement required to be performed under this Agreement.
5.
Conditions to Ergon’s Obligation to Close.

The obligation of Ergon to consummate the transactions contemplated by this
Agreement is subject to the fulfillment of the following conditions as of the
Closing Date:




2

--------------------------------------------------------------------------------











(a)BKEP representations shall be true and correct in all material respects as of
the date of this Agreement and as of the Closing Date.
(b)BKEP shall have performed and complied in all material respects with all of
the covenants and agreement required to be performed under this Agreement
including delivery of the Purchase Price.
6.
Ergon Representations.

Ergon represents and warrants as follows:
(a)DEVCO is duly organized, validly existing, and in good standing under the
laws of the State of Delaware.
(b)The execution, delivery and performance by Ergon of this Agreement, and the
consummation of the transactions contemplated hereby, do not and will not (i)
result in a violation or breach of any provision of the respective
organizational documents of Ergon or DEVCO, (ii) result in a violation or breach
of any provision of any law or governmental order applicable to Ergon or DEVCO;
or (iii) require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default under or
result in the acceleration of any material contract. No consent, approval,
license, governmental order, declaration or filing with, or notice to, any
governmental authority is required by or with respect to Ergon or DEVCO in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
(c)DEVCO owns fifty percent (50%) of the authorized and outstanding member
interests in Cimarron Express Pipeline, LLC. The limited liability company
agreement of Cimarron Express Pipeline, LLC has not been materially amended,
modified, or otherwise changed since it was executed.
7.
BKEP Representations.

BKEP represents and warrants as follows:


(a)BKEP is duly organized, validly existing, and in good standing under the laws
of the State of Delaware, with full power and authority to enter into this
Agreement and to perform its obligations hereunder.
(b)BKEP has all requisite power, authority and legal capacity to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and thereby. Each of the Conflicts Committee of the Board of Directors and the
Board of Directors of the General Partner of BKEP has duly approved this
Agreement and has duly authorized the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby. No other corporate
proceedings on the part of BKEP is necessary to approve and authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by BKEP and constitutes the valid and binding agreement of BKEP,
enforceable against BKEP in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar applicable law affecting creditors’ rights generally and
by general principles of equity (regardless of whether enforcement is sought in
a proceeding at law or in equity).


3

--------------------------------------------------------------------------------











8.
Indemnification.

(a)The representation and warranties contained herein shall survive Closing and
shall remain in full force and effect for six (6) months from the Closing Date.
(b)Ergon shall indemnify BKEP against and shall hold BKEP harmless from an
against any and all losses incurred or sustained by or imposed upon BKEP based
upon, arising out of with respect to or by reason of any material inaccuracy in
or breach any representation set forth in Section 6.
(c)BKEP shall indemnify Ergon against and shall hold Ergon harmless from an
against any and all losses incurred or sustained by or imposed upon Ergon based
upon, arising out of with respect to or by reason of any material inaccuracy in
or breach any representation set forth in Section 7.
9.
Notices.

All notices and communications required or permitted to be given hereunder shall
be sufficient in all respects (a) if given in writing and delivered personally,
(b) if sent by overnight courier, (c) if mailed by U.S. Express Mail or by
certified or registered United States Mail with all postage fully prepaid, or
(d) sent by electronic transmission (provided any such electronic transmission
is confirmed either orally or by written confirmation) and, in each case,
addressed to the appropriate Party hereto at the address for such Party shown
below or at such other address as such Party shall have theretofore designated
by written notice delivered to the Party giving such notice:
BKEP:
Blueknight Energy Partners, L. P.
6060 American Plaza, Suite 600
Tulsa, OK 74135
Attention:    Mark Hurley
Telephone: 713-632-8805
E-mail:     mhurley@bkep.com
With a copy to:
Blueknight Energy Partners, L.P.
6060 American Plaza, Suite 600
Tulsa, OK 74135
Attention:    Joel W. Kanvik
Telephone:    918-237-4030
E-mail: jkanvik@bkep.com


4

--------------------------------------------------------------------------------













Ergon:


Ergon Terminaling, Inc.
Attention:    Emmitte J. Haddox
2829 Lakeland Drive, Suite 2000
Flowood, MS 39232
Telephone:    601-933-3000
E-mail: Emmitte.Haddox@ergon.com
With a copy to:
Watson Heidelberg, PLLC
2829 Lakeland Drive, Suite 1502
Flowood, MS 39232
Attention:    J. Kevin Watson                
Telephone:    601-939-8900
E-Mail: kwatson@whjpllc.com
10.Governing Law.
THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH
PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION.
11.
Entirety of Agreement.

THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES REGARDING
THE INVESTMENT IN DEVCO AND SUPERSEDES ALL OTHER PRIOR AND CONTEMPORANEOUS
AGREEMENTS, WHETHER WRITTEN OR ORAL, BETWEEN THE PARTIES AND RELATED THERETO. NO
VARIATIONS, MODIFICATIONS, OR CHANGES SHALL BE BINDING UPON A PARTY UNLESS
EFFECTUATED BY AN INSTRUMENT IN WRITING EXECUTED BY A DULY AUTHORIZED OFFICER OR
A DULY AUTHORIZED AGENT FOR IT.
12.
Captions or Headings.

The headings appearing at the beginning of each Section are all inserted and
included solely for convenience and shall never be considered or given any
effect in construing this Agreement, or any provision or provisions hereof, or
in connection with determining the duties, obligations, or liabilities of the
Parties or in ascertaining intent, if any question of intent should arise.
13.
Assignment.

This Agreement and its attendant rights may not be assigned, transferred,
subcontracted, or otherwise conveyed by either Party without the express written
consent of the other Party; provided however, a Party may assign its rights and
obligations under this Agreement to an Affiliate with the prior consent of the
other Party, which consent shall not be unreasonably withheld, conditioned or
delayed. Any such assignment without consent shall be void.


14.
Duplicate Originals.





5

--------------------------------------------------------------------------------











This Agreement is executed in duplicate originals, with one original to be
retained by Ergon and one original to be retained by BKEP.


15.
No Third-Party Beneficiary.



Nothing in this Agreement, express or implied, shall entitle any Person other
than the Parties or their respective successors and permitted assigns to any
claim, remedy or right of any kind; provided that only a Party and its
successors and permitted assigns will have the right to enforce the provisions
of this Agreement on its own behalf.


16.
Severability.

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not materially affected in any manner adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
17.
Waiver.

No waiver by either Party of the performance of any provision, condition or
requirement in this Agreement will be deemed to be a waiver of, or in any manner
release the other Party from performance of any other provision, condition or
requirement in this Agreement; and it will not be deemed to be a waiver of, or
in any manner release the other Party from, future performance of the same
provision, condition or requirement; and no delay or omission of a Party in
exercising any right under this Agreement will in any manner impair the exercise
of any such right or any like right accruing to it thereafter. No waiver will be
effective unless made in writing and signed by the Party to be charged with such
waiver.
18.
Exhibits and Schedules.

In the event of any conflict between the terms and conditions of this Agreement
and the terms and conditions of any Exhibit or Schedule, the terms and
conditions of this Agreement govern and control.


6

--------------------------------------------------------------------------------











19.
Joint Efforts.

This Agreement will be considered for all purposes as prepared through the joint
efforts of the Parties and will not be construed against one Party or the other
as a result of the preparation, submittal or other event of negotiation,
drafting or execution of the Agreement.
20.
Counterparts.

This Agreement may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all of such
counterparts shall constitute for all purposes one agreement. Any signature
hereto delivered by a Party by facsimile or other electronic transmission shall
be deemed an original signature hereto.
IN TESTIMONY WHEREOF, witness the hands and seals of the Parties as of the date
of this Agreement.


 
Blueknight Energy Partners, L.P.
 
 
By:
 
Name:
 
Title:
 
 
 
Ergon Terminaling, Inc.
 
 
By:
 
Name:
 
Title:
 





7